Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered in light of the amendments but are not persuasive  The applicant argues that Kruy fails to make up for the deficiency of an orientation device “comprising an adjustable stop face in contact with the jet engine”. However, the limitation that the applicant relies upon are intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  In this case, the limitation regarding securing the guide to the outer side of the jet engine, adjusting the guide to a predetermined orientation with respect to the outer side of the jet engine, contacting the jet engine are all intended use limitations.  The jet engine itself is not part of the claim so as long as the structural elements of the prior art (the securing device, the orientation device) are capable of performing the function, not necessarily actually performing that function, then the claim limitations are satisfied by the prior art. The endoscope of Kruy is fixed in relation to the head of the endoscope, which in this case serves the same function as if the endoscope were fixed in relation to a jet engine. The structure is the same and one of ordinary skill in the art would be motivated to apply that type of structure with controlled movement to the inspection device of MacKenzie to create something that would be mounted on the exterior of a jet engine that needs inspecting. 
With respect to claim 11, the examiner has added additional notation below to make it clearer however the rejection has not changed. The “additional structure” is vague and could be any component that is rotated with the blade. The “identification feature” of the additional component could be any part of the additional component, an edge for example. In this case, the vanes labeled 15 by MacKenzie is the additional component while the turbine stage labeled 14  is the high pressure turbine stage. 
Previously, the applicant argued that MacKenzie teaches against a stationary borescope.  The examiner disagrees.  Teaching one way is not the same as teaching away. MacKenzie simply teaches one to be able to scan all of the turbine blades with the camera, however common sense as well as prior art teach us that in order to scan something, the camera and object must be moved in relation to each other, and in some circumstances, especially with a turbine with a built in capacity to rotate, it may simplify or save money by not also having an additional component with which to rotate the camera. The applicant argues that MacKenzie doesn’t teach a relative rotation between the borescope and the high pressure turbine stage since MacKenzie relies upon the probe and rotor rotating together. This is partially true. MacKenzie hooks the camera on a rotor on the third stage 18 that then rotates past stationary stage 14 (Col.5, l 5-10).  The third stage 18 is not the turbine stage being inspected but rather the first turbine stage labeled 14. In this way, MacKenzie teaches keeping the stage being inspected stationary while the camera rotates, which is opposite but an obvious variant of rotating the stage and keeping the camera stationary as in the application. 
For these reason, the rejection of claim 11 has been maintained as previously disclosed. 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securing device” in claim 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie U.S.Patent#4,298,312 in view of Kruy U.S. Patent #4,207,873.
With respect to claim 1, MacKenzie discloses a vane locating apparatus comprising:
A bend free guide pipe for introducing a flexible borescope (abstract, bend free guide pipe = 32)
A guide for the guide pipe, the guide being configured to provide unambiguous and reproducible positioning and orientation of the guide pipe (Figure 2, guide 35, Col.3, l 55-58)
A securing device configured to releasably secure the guide to an outer side of the jet engine wherein the securing device is configured to adjust the guide to a predetermined orientation with respect to the outer side of the jet engine (Figure 2, securing device = mount 13, Col.3, l 51-53)  
Wherein the guide pipe is rigid and shaped in such a manner that an end of the guide pipe that is introduced into the jet engine when the guide is oriented correctly is orientable so as to be directed between two predetermined guide blades (Figure 2, guide pipe = guide sheath 32, Col.3, l 40-50)
However, MacKenzie fails to disclose the orientation device has an adjustable stop face configured to position the securing device at each discrete adjustable stop face relative to the jet engine. 
Kruy discloses an endoscope deflection control comprising:
An orientation device coupled to the securing device configured to adjust the guide to a predetermined orientation with respect to the side of the object being inspected, the orientation device comprising an adjustable stop face in configured to position the securing device at each discrete adjustment of the adjustable stop face relative to the object being inspected (abstract, Figure 3, Col.6, l 19-26, Col.7, l 11-15, Col.4, l 1-8)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the orientation device of Kruy for the apparatus of MacKenzie since the incremental mount of Kruy is precise and predictable, minimizing overshoot errors (Col.3, l 14-17, 53-61). 

With respect to claims 2, 4, 7, 9, 16, 18, MacKenzie in view of Kruy discloses all of the limitations as applied to claim 1 above.  In addition, MacKenzie discloses:
The guide is constructed to limit the movability of the guide pipe to one degree of freedom (Col.3, l 46-50, forward and backward direction only)
The securing device is configured to adjust the guide to the predetermined orientation with respect to the outer side of the jet engine using one or more adjustable stop faces that are configured to abut the jet engine (Figure 2, Col.3, l 53-55, wherein stop faces = tops of screws, mount 13 is part of jet engine housing 10, mount is adjustable because it can be moved)
The device comprises subassemblies (Figure 2, different subassemblies = attachment structure 20, viewing head 42)
The guide pipe and the end thereof which is configured to be introduced into the jet engine are spaced apart in a condition where the front edges of the guide blades are secured (Figure 2, Col.3, l 55-68, wherein the guide pipe 32 has a locked position to protect blades)
The degree of freedom allows the end of the guide pipe introduced into the jet engine to be linearly moved in a direction radial movement relative to an axis of the jet engine (Figure 1 and 2, Col.3, l 40-42, introduced linearly- moved in and out of opening 12, opening 12 aligns with radial direction of turbine blades 15)
At least a portion of the stop faces are adjustable (Figure 2, stop faces are tops of screws, adjustable in that the screws can be connected fully threaded or loosened, with stop faces moving accordingly)

With respect to claim 11, MacKenzie in view of Kruy discloses all of the limitations as applied to claim 1 above. In addition, MacKenzie discloses a vane locating method comprising:
Introducing the guide of the device into a predetermined lateral borescope opening /Securing the device at the predetermined lateral borescope opening of the jet engine in a predetermined orientation (Col.3, l 40-50)
Introducing a flexible borescope into the predetermined lateral borescope opening through a guide pipe (Col.4, l 61-66)
Rotating the high pressure turbine stage and an additional component of the jet engine with respect to the borescope, the additional component being connected to the high pressure turbine stage in a rotationally secure manner under observation while the flexible borescope remains stationary with respect to the turbine stage until an indication feature of the additional component is in a predetermined position (Col.5, l 1-20, wherein the borescope itself is rotated past the first stage 14 and vanes 15 equivalent to the stage and additional component, the predetermined position is when the camera views the vane Col.5, l 38-39)
Identifying the turbine blades which can be seen through the first borescope as a first turbine blades (Col.5, l 26-40, wherein first turbine blades = first element)
It would have been obvious to one of ordinary skill in the art at the time of the invention to rotate the turbine blades past the borescope instead of the borescope past the turbine blades since rotating with respect is the essential relationship.  One of ordinary skill in the art would recognize the equivalence of rotating one while keeping the other stationary and vice versa.  In certain setting, rotating the blades themselves may be easier to control or in others rotating the borescope may be easier.  By choosing to keep the borescope stationary and the blades rotating, the benefit of not jostling fragile optical components and alignments would be recognized. 

With respect to claims 3, 10, and 17, MacKenzie in view of Kruy discloses all of the limitations as applied to claim 1 and 5 above. However, MacKenzie fails to disclose the distance that the borescope protrudes from the guide pipe, the securing device comprises a threaded portion to engage a through hole of the opening of the guide pipe, and the threaded portion are hollow screws with conical heads. 
MacKenzie discloses the securing device mount 13 to be connected to the guide portion via screws.  The applicant discloses that instead of using screws to attach the flat parts, the parts themselves (the guide and the securing device) would themselves have threads on them. 
Using screws to attach two components or making those components self-attaching via their own threads would be an obvious design choice and one of ordinary skill in the art would readily have acknowledged the equivalence of solutions.  Threading the parts themselves rather than screws would minimize the number of components thereby simplifying the device. 
It would have been obvious to one of ordinary skill in the art at the time of the invention as a result effective variable to determine the distance the borescope protrudes from the guide pipe.  The distance the borescope protrudes form the guide pipe is determined by the geometry of the device, the focusing distance of the borescope, and the turbine blade geometry. One of ordinary skill in the art would be capable of determining how far or how close the borescope needs to be for accurate measurements.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use hollow screws with conical heads since this seems to be a design choice, not stated to solve any particular problem. One of ordinary skill in the art would be capable of selecting which threaded fastener to use based on a limited number of generally provided screws. 

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie U.S.Patent#4,298,312 in view of Kruy U.S. Patent # 4,207,873 and further in view of Letter et al. U.S. Publication 2017/0219814. 
With respect to claims 5, 6, 19, and 21, MacKenzie discloses all of the limitations as applied to claim 1 and 5 above. In addition, MacKenzie discloses:
The securing device comprises a hollow structure through which the guide enters a predetermined lateral borescope opening of the jet engine, the hollow structure coupled to a counter piece having at least one adjustable stop face (Figure 2, securing device = mount 13, counter piece = screws 38 with stop face = head of screw)
However, MacKenzie fails to disclose the guide mechanism has a controllable drive or longitudinally adjustable crank drive. 
Letter discloses a single axis inspection scope comprising:
The guide mechanism has a crank drive for moving the guide pipe along the guide (P.0006)
The crank drive is longitudinally adjustable (P.0035) 
The guide mechanism has a controllable drive that is configured to move the guide pipe along the guide (P.0006, P.0035)
A connection rod coupled via a crank to the guide and a rotational input such that the rotational input is translated into linear displacement of the guide (P.0035, Figure 4, crank = 69, rotational input = gear 66 and 64, guide = telescoping tube, connection rod = rotatable drive hub)
Letter and MacKenzie fail to disclose a helical gear for moving the guide pipe. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the crank drive/ controllable drive of Letter for moving the guide pipe along the guide in order to have a non-human led reproducible movement.  The motorized guide mechanism is repeatable and can be automated, two widely recognized benefits in optical measurements. 
Using a helical gear for the crank shaft of Letter would be an obvious replacement for the spur gear shown by Letter since the helical gear is known in the art to engage more fully and offer smoother operation with minimal vibration. 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie U.S.Patent#4,298,312 in view of Kruy U.S. Patent #4,207,873 and further in view of Zippel U.S. Patent #10,526,922. 
With respect to claims 12-15, MacKenzie discloses all of the limitations as applied to claim 1 and 11 above. However, MacKenzie fails to disclose the second borescope connected to the jet engine arranged to detect an identification on the compressor stage in the form of blade locks.
Zippel discloses a method for clear position determination of a turbine blade comprising:
Introducing a second borescope into an additional borescope opening into the jet engine detecting the blades of a compressor stage arranged on a shaft of the turbine blades of the first high pressure turbine stage using the second rigid borescope (Col.5, l 21-28)
The second borescope is connected to the jet engine (Col.5, l 12-15)
Wherein the identification feature of the compressor stage is a blade lock (Col.6, l 26-38)
The identification feature of the compressor stage is that of a plurality of blade locks (Col.6, l 43-58)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the second identifying borescope of Zippel for the turbine blade inspection of MacKenzie since multiplying the number of borescopes used is within ordinary skill (multiplying working parts of an invention has been shown obvious) and using that extra borescope for identification would make sense so as to automate and simplify the identification process.  As recited by Zippel, using a second borescope to read the popularly located serial numbers on a turbine blade facilitates repairs (Col.1, l 50- Col.2, l 17). 
It should be noted that the limitation of claims 14 and 15, “the identification feature of the compressor stage is a blade lock” and “the identification feature of the compressor stage is that of a plurality of blade locks, the spacing of which…” are not limiting on the method steps.  It has been held that to be entitled to weight in a method claim, the recited limitation must affect the method in a manipulative sense and not amount to the mere claiming of a use of a particular structure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/Examiner, Art Unit 2877